Citation Nr: 0122378	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-20 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a surgical scar, 
superior to the right hip, secondary to excision of a lipoma 
with residual lipoma and corresponding numbness due to that 
procedure, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for facial scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1976.  

This matter arises from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted a 10 percent evaluation 
for the veteran's surgical scar of the right hip, and which 
denied service connection for the veteran's claimed facial 
scars.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that the veteran 
claimed service connection for tinnitus, and that service 
connection was granted by the November 1999 rating decision.  
A 10 percent evaluation was assigned, effective from August 
25, 1999.  Although it appears that the veteran subsequently 
may have expressed disagreement with the assigned 10 percent 
evaluation, the RO apparently construed certain statements of 
the veteran as a claim of entitlement to service connection 
for hearing loss.  In January 2001, the RO granted service 
connection for bilateral hearing loss.  Although the 
currently assigned 10 percent evaluation is the maximum 
schedular rating that may be assigned for tinnitus, it 
nonetheless appears that the veteran may wish to appeal that 
rating.  See 38 C.F.R. § 3.321(b)(1) (2000).  As such, this 
issue is referred to the RO for clarification from the 
veteran on this matter, and for all other appropriate RO 
action.  

In addition, the Board observes that the veteran has raised 
claims regarding entitlement to nonservice-connected pension 
benefits and appears to have raised a claim for service 
connection for hepatitis C.  An application for nonservice-
connected pension benefits was apparently mailed by the RO in 
November 2000.  A handwritten notation on an October 2000 VA 
Form 21-12(334) indicates that the hepatitis claim was 
"worked after chgs in wg."  Thus, the status of the claim 
is unclear.  This matter is referred to the RO for 
appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The veteran's service-connected surgical scar of the 
right hip area secondary to lipoma excision with residual 
lipoma and corresponding numbness due to that procedure is 
objectively shown to be productive of some numbness in the 
area of the scar, but is not objectively shown to involve any 
additional neurological impairment, muscle impairment, other 
functional impairment, pain or weakness.  

3.  The veteran's facial scars are not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for a surgical scar of the right hip, secondary to 
excision of a lipoma with residual lipoma and corresponding 
numbness due to that procedure, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  Facial scarring was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran contends that the severity of his service-
connected surgical scar of the right hip is greater than the 
currently assigned 10 percent disability evaluation.  In 
addition, he contends that he incurred facial scars as a 
result of lacerations from barbed wire in service. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The provisions of the VCAA apply to all claims 
for VA benefits.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist, with respect to both his claims for an increased 
rating and for entitlement to service connection, has been 
fulfilled under the applicable statute and regulations.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claims 
for an increased rating and for entitlement to service 
connection.  The Board concludes that discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case and supplemental statement of the case, 
in addition to correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claims.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, to 
include photographs, and personal statements made by the 
veteran in support of his claims.  In addition, as will be 
discussed in greater detail below, with respect to the 
veteran's claim for service connection for facial scars, the 
Board notes that the veteran was sent two letters requesting 
that he submit additional evidence to substantiate his claim 
that he incurred facial scars in service.  The RO also 
attempted to obtain morning reports from the veteran's units 
of assignment in order to verify his claim that he sustained 
injuries to his face resulting in medical treatment in 
service while on active duty.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the issues on appeal, and concludes that all reasonable 
efforts have been made by the VA to obtain evidence necessary 
to substantiate the veteran's claims for an increased rating 
and for service connection.  Accordingly, the Board concludes 
that remanding the claim for additional development under the 
new statute and regulations is not necessary, and reviewing 
the claim without remanding it is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Rating 
Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2000).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  

Historically, service connection for what was then 
characterized as a residual scar of a tumor excision on the 
right hip was granted by an April 1977 rating decision.  A 
noncompensable evaluation was assigned, effective from 
October 19, 1976.  In May 1999, a claim for an increased 
rating was received from the veteran in which he claimed that 
his service-connected right hip area disability had become 
more severe.  The veteran underwent a VA rating examination, 
and by a November 1999 rating decision, his assigned 
disability rating was increased to 10 percent, effective from 
May 13, 1999.  The RO based its decision on the report of the 
recent VA rating examination in which the veteran had been 
noted to complain of experiencing numbness in the area of his 
surgical scar which increased with certain activities.  The 
veteran appealed that decision, contending that he 
experienced neurological symptoms causing functional 
impairment as well.  

VA clinical treatment records dating from January 1987 
through August 2000 were obtained.  These records are silent 
for any significant treatment of the service-connected 
disability at issue.

In connection with his claim for an increased rating, the 
veteran underwent VA rating examinations in August and 
September 1999.  The reports of those examinations show that 
the veteran had a six-centimeter (cm) diagonal scar just 
inferior to the iliac crest on the right hip.  A mass 
superior to that scar, measuring 1.5 cm in diameter was also 
noted.  The mass was characterized as being subcutaneous and 
somewhat mobile.  Neurological testing showed that the 
veteran experienced diminished sensation inferior to the scar 
above his hip.  The examiner concluded with a relevant 
diagnosis of surgical scar superior to the right hip 
secondary to lipoma excision, with residual lipoma and 
secondary numbness due to that procedure.  The neurological 
portion of the examination disclosed that EMG testing of the 
right lower extremity was completely normal.  In addition, 
the examiner found that as a result of his surgery, the 
veteran experienced an injury to the lateral cutaneous nerve 
of the thigh.  He stated that such nerve was entirely a 
sensory nerve, and not a motor nerve.  Any pain in that area 
did not lead to weakness since the nerve did not have any 
motor components.  Muscle strength was not affected in any of 
the extremities, and the veteran was only shown to have 
decreased sensitivity to pin prick in the distribution of the 
lateral cutaneous nerve of the thigh.  Reflexes were normal.  
The veteran was also noted to be temporarily unemployed due 
to hepatitis C.  

The veteran underwent an additional VA rating examination in 
connection with his claim for an increased rating in December 
2000.  The report of that examination shows that the veteran 
complained of experiencing problems with the residual 
surgical scar on his right hip.  According to the veteran, he 
experienced numbness on his right proximal hip as well as 
experiencing some feelings of numbness below his knee.  In 
addition, the veteran complained of experiencing weakness in 
his right hip.  The veteran indicated that he was unable to 
feel pressure in his foot when he walked.  He stated that 
such complaints had been fairly constant, and had not 
significantly increased over time.  The examiner noted that 
the veteran had experienced back injuries in the past.  On 
examination, the veteran had a normal gait.  He was able to 
perform heel and toe walking, and patellar and Achilles 
tendon reflexes were normal.  Strength in both extremities 
was normal, particularly, the veteran was noted to have 
normal dorsiflexion and extensor hallucis longus- strength in 
the right lower extremity.  Sensory examination was normal.  
However, the veteran was shown to have some numbness in the 
area of the scar along the distribution of the lateral 
femoral cutaneous nerve.  The veteran was shown to have 50 
degrees of external rotation and 20 degrees of internal 
rotation without pain.  Adduction was to 10 degrees with 50 
degrees of abduction, again without pain.  Strength in 
abduction and adduction were slightly decreased compared to 
the contralateral side.  However, the examiner stated that of 
particular importance, the proprioception and sensory 
examination of both lower extremities was normal.  The 
examiner concluded with his assessment of right proximal hip 
numbness in the distribution of the lateral femoral cutaneous 
nerve, stemming from a lipoma resection in service.  With 
respect to the veteran's complaint of hip weakness, 
particularly on abduction, the examiner stated that he did 
not find any physiologic reason for such weakness.  He 
indicated that such finding was supported by the clinical 
examination and neurological testing performed at the time of 
the current and previous examinations.  The examiner stated 
that the type of surgery the veteran had undergone did not 
typically result in any muscle-altering difficulties.  The 
lateral femoral cutaneous nerve was considered to be a 
sensory nerve, and had no motor innervation.  Nerves 
affecting abduction and adduction weakness were generally 
significantly deep within the hip, and would be highly 
unlikely to be injured given the type of surgery the veteran 
had undergone.  Further, the examiner stated that the fact 
that the veteran had good tone of the muscle groups in his 
right thigh supported the fact that they remained 
neurovascularly intact.  The examiner concluded by stating 
that he believed that the veteran's current impairment was 
not due to his tumor excision.  

The veteran's surgical scar of the right hip is evaluated by 
analogy to the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  Under that diagnostic code, a 10 percent 
evaluation is contemplated for superficial scars which are 
tender and painful on objective demonstration.  A note to 
Diagnostic Code 7804 states that the 10 percent rating will 
be assigned when the requirements are met, even though the 
location may be on the tip of a finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Id.  The Board also notes that under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000), "other 
scars" are to be rated on the basis of limitation of 
function of the body part affected.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent rating for the veteran's 
surgical scar of the right hip area is appropriate, and that 
the preponderance of the evidence is against assignment of a 
higher rating under any other diagnostic code.  As noted, the 
contemporaneous clinical treatment records fail to disclose 
that the veteran has undergone any significant treatment for 
his service-connected residuals of right hip area lipoma 
removal.  The reports of the August and September 1999 and 
the December 2000 VA rating examinations all conclude that 
the veteran does not have any functional impairment that may 
be attributable to his service-connected disability except 
for some numbness near the scar.  

The veteran has complained of experiencing numbness and 
weakness in his right hip area and right lower extremity.  
The assignment of a 10 percent evaluation under the 
provisions of Diagnostic Code 7804 was based primarily on the 
veteran's complaints of numbness in the area of his surgical 
scar.  He was not objectively shown to experience tenderness 
or pain, but his symptomatology was found to be analogous to 
those characteristics, and his disability was rated 
accordingly.  The Board acknowledges that the veteran has 
complained of experiencing loss of sensation throughout his 
right lower extremity in addition to weakness.  However, on 
objective examination, in August and September 1999, he was 
not found to have any significant neurological, motor or 
other functional impairment.  Notably, the right leg weakness 
the veteran has attributed to his service-connected 
disability has not been medically associated.  The veteran 
has been shown to have some weakness on abduction and 
adduction in December 2000, but the examiner expressly stated 
that it was highly unlikely that such impairment was due to 
the veteran's surgical scar or the excision of the lipoma.  
Further, the examiner clearly indicated that the fact that 
the veteran had good muscle tone of the relevant muscle 
groups was evidence that there was no neurovascular deficit. 

Accordingly, the Board finds that given the lack of any 
objectively manifested functional impairment of the veteran's 
right hip and leg, the veteran would not be entitled to a 
disability rating under Diagnostic Code 7805.  Further, the 
rating examiners emphasized that the affected nerve causing 
numbness, the lateral femoral cutaneous nerve, was strictly a 
sensory nerve, and did not involve motor function.  Under the 
diagnostic code addressing nerve or neurological impairment 
as set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8529 
(2000), a 10 percent evaluation is the maximum rating 
available for severe to complete paralysis of the external 
cutaneous nerve of the thigh.  Even if the veteran's residual 
scar of the right hip area was found to involve such 
symptomatology, given that his presently assigned 10 percent 
evaluation is essentially based upon his complaints of 
numbness in the distribution area of the lateral femoral 
cutaneous nerve, assignment of an additional disability 
rating under Diagnostic Code 8529 would essentially address 
the same symptomatology.  Such would constitute pyramiding, 
and would therefore not be permitted under the Rating 
Schedule.  See generally 38 C.F.R. § 4.14 (2000).  

As the veteran's service-connected disability also involves a 
residual lipoma, the Board has considered the provisions of 
Diagnostic Code 7819 which provides that new skin growths are 
rated under the criteria for scars or eczema, dependent on 
the location, extent and repugnant or otherwise disabling 
character of manifestations.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2000).  However, the evidence does not 
suggest that higher ratings for scars would be in order as 
explained above, and there is no evidence of symptomatology 
analogous to the 30 percent rating under that Diagnostic Code 
7806 (eczema) such that a higher evaluation would be in order 
with the presence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).   

The Board finds that as the veteran's objectively manifested 
symptomatology does not involve any functional impairment, 
weakness, or pain, he is not entitled to assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
The Board finds that his objectively manifested 
symptomatology is adequately addressed by the evaluative 
criteria set forth at Diagnostic Code 7804.  Accordingly, his 
appeal with respect to entitlement to an increased rating for 
his surgical scar of the right hip area is denied.  

Although the Board has denied the veteran's claim for an 
increased rating for his right hip area surgical scar on a 
schedular basis, it is not precluded from consideration of 
the veteran's claim for an increased rating on an 
extraschedular basis.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no showing 
that the disability under consideration, a surgical scar on 
the right hip area with residual numbness, has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran complains 
of numbness and weakness in his right lower extremity, and 
that he may be unemployed.  However, to the extent that the 
numbness in the scar area has been attributed to his service-
connected disability, it not been shown to involve any 
functional impairment.  Thus, the service-connected 
disability at issue has not been shown to have resulted in 
marked interference with employment.  The Board further notes 
that the veteran has not been shown to have received any 
frequent treatment for his service-connected right hip area 
lipoma removal.  The Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria do contemplate higher 
disability ratings for the veteran's surgical scar on a 
schedular basis.  The Board finds that referral for 
consideration of an extraschedular rating is not warranted in 
this case.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

III.  Entitlement to Service Connection

As noted, the veteran has claimed entitlement to service 
connection for facial scarring that he asserts occurred when 
a roll of barbed wire fell on him.  Generally, service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2000).  In the present case, while a 
showing of a "well-grounded claim" is no longer a valid 
basis for establishing service connection, see VCAA supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  Generally, there must be medical evidence of a 
present disability, evidence of an injury or disease in 
service, and competent medical evidence of a nexus or link 
between the currently diagnosed disorder and the veteran's 
active service.  

The veteran's service medical records are completely negative 
for any indication or mention of any injuries, to include 
facial scarring, resulting from contact with barbed wire.  
The records do not disclose that the veteran was seen for 
complaints of injuries to the face, and the report of his 
service separation examination does not include any such 
references.  He was shown to have been treated in October 
1975 for acne vulgaris.  The veteran was noted, at the time 
of his service entrance examination, to have a scar on his 
left forearm and he indicated in his report of medical 
history that he had a history of acne.  Other than a notation 
of a scar on the left elbow, no other mention of such 
characteristic was included in the service medical records.  
The report of the veteran's service separation examination 
shows that the veteran was diagnosed with acne and it was 
noted under the heading for scars that the veteran had a scar 
on his left elbow and a tattoo on his right arm.  In his 
report of medical history associated with the veteran's 
separation examination, the veteran reported having had a 
history of tumor removal from his right hip and active acne.  
the veteran did not report having sustained any type of 
traumatic injury to the face resulting his medical treatment 
or resulting in scars.  

The veteran filed his initial claim for VA benefits in 
October 1976.  At that time, he indicated that he was filing 
a claim for service connection for right hip tumor removal.  
In connection with his claim, he was afforded a VA rating 
examination in March 1977.  At that time, the veteran 
indicated that he had acne when he was young which cleared up 
prior to his entry into service.  The veteran further 
indicated that his acne recurred while in service, and had 
continued thereafter.  According to the veteran, his acne 
primarily involved his face, upper anterior chest, and upper 
posterior shoulder region on his back.  He reported that he 
had not sought any treatment for that disorder.  The 
dermatological examiner found that the veteran had acne 
vulgaris on his chest, back, and face.  An additional 
notation is somewhat illegible, but may indicate that there 
was some associated scarring on the face.  The veteran did 
not indicate that he had incurred any sort of laceration or 
other traumatic injury resulting from barbed wire, and there 
is no mention of any such injury in the examination report.  
The general medical examiner, on examination of the 
musculoskeletal system found that the veteran had old well-
healed linear superficial scars of the skin of the left upper 
abdomen and left forearm due to an old motorcycle racing 
injury.  

The clinical treatment records dating from January 1987 
through August 2000 show that beginning in 1991, the veteran 
sought treatment for acne, and in February 1992, the veteran 
was seen for treatment for facial scars.  At that time, he 
stated that he had sustained a facial scar as a result of an 
accident involving barbed wire in service.  According to the 
veteran, his scar repeatedly became infected, which involved 
acne.  A March 1993 entry indicates that the veteran was seem 
for pustules with recurrent cysts on his face and some 
scarring.  The record reflects that he was scheduled twice 
for revision surgery, but that he failed to report for such 
surgery at the appointed times.  The veteran was referred to 
dermatology once more in April 1993 for treatment for his 
scars and possible dermabrasion.  On dermatological 
consultation in May 1993, it was noted that the veteran was 
concerned about the scars on his face and it was noted that 
surgery to remove the sebaceous lesions would likely be major 
and an in-hospital procedure. It was recommended by the 
treating physician that the veteran be referred for plastic 
surgery, but there is no indication that any such procedure 
was performed.  

In April 1999, the veteran filed his initial claim for 
service connection for a facial injury scar which he 
indicated ran down the right side of his face and which 
reportedly occurred in Germany in 1975.  

The veteran underwent a VA rating examination in August 1999.  
The report of that examination shows that the veteran stated 
that he sustained facial scarring in service when a roll of 
razor wire fell from a truck and cut his face and left arm.  
The veteran indicated that such scars caused him to 
experience problems with shaving.  In addition, the veteran 
stated that the cuts went all of the way through to the 
inside of his cheek and that the scar tissue caused him to 
bite his cheek at times.  He also reported that he had 
problems with acne which was most prevalent in the area of 
his scar tissue.  

On examination, the veteran was observed to have what were 
characterized as trauma scars on his face.  On the right, a 
scar running from the anterior right ear to the corner of his 
mouth, and measuring approximately six-cm. was noted.  In 
addition, the veteran had a vertical scar on the right side 
of his face of approximately eight-cm.  A similar vertical 
scar was found on the left side of the veteran's face from 
the upper part of his nose down to the corner of his mouth, 
and measured approximately seven-cm.  It was noted to be of 
keloid appearance, and was somewhat thickened from other 
scars.  The examiner concluded with a relevant diagnosis of 
scarring of the face and left arm secondary to trauma 
suffered in the military.  Non-captioned photographs of the 
veteran's face were attached to the examination report which 
showed that the veteran had facial scarring consistent with 
the description in the examination report.  

In an attempt to substantiate the veteran's claim, in 
November 2000 and again in March 2001, the RO sent letters to 
the veteran requesting that he provide additional 
documentation of his alleged in-service injury.  In 
particular, he was requested to provide photographs of his 
face prior to and after the alleged facial injury.  In 
addition, the veteran was requested to provide any available 
photographs of his face dating from the time of his 
separation from service to the present time.  The RO further 
indicated that morning reports from the veteran's unit of 
assignment were being sought.  However, a response from the 
National Personnel Records Center (NPRC) dated in May 2001 
indicates that such records were unavailable.  

The Board has evaluated the foregoing, and notwithstanding 
the opinion of the VA medical examiner who indicated in 
August 1999 that the veteran's facial scars were incurred as 
a result of trauma incurred in service, the evidence is not 
in equipoise, and the Board finds that the preponderance of 
the evidence is against a finding that the veteran's facial 
scars were incurred in service.  As noted above, the report 
of the August 1999 VA rating examination shows that the 
veteran stated that the lacerations he purportedly sustained 
in service were of such severity that they extended through 
the entire thickness of his right cheek.  However, the 
veteran's service medical records fail to show that he 
incurred any such significant injuries or lacerations.  

In addition, at the time of his August 1999 rating 
examination, the veteran reported that as a result of his 
alleged barbed wire in-service injury, he had sustained a 
scar on his left forearm.  Contemporaneous photographs showed 
that the veteran did indeed have a scar on his left forearm.  
However, as discussed, the report of his service entrance 
examination shows that the veteran indicated that he had a 
scar on his left forearm prior to his entry into service and 
he later reported that he had scars on his left arm as a 
result of a motorcycle racing incident.  The Board observes 
that the examining military physician found the veteran's 
left forearm scar sufficiently significant at that time to 
include a notation on the examination report.  The Board 
notes that the left arm scar, acne and the removal of a right 
hip area lipoma were either reported by the veteran or noted 
by the examiner on separation examination, and thus, the 
Board finds it significant that there is no mention of a 
serious injury to the face resulting in the now-present 
scars.  The Board finds that such evidence tends to weigh 
substantially against the veteran's claim in this case.  

The Board also finds it significant that when the veteran 
filed a claim for service connection for removal of a right 
hip lipoma in 1977 following his discharge from service, he 
did not report any injuries to his face due to lacerations 
caused by barbed wire.  In addition, at the time he underwent 
his initial VA rating examination in March 1977, the veteran 
reported that he had experienced acne prior to and in 
service, but he did not then indicate that he had incurred 
any injuries or scarring due to barbed wire lacerations.  
Facial scars appear to have been indicated at that time, but 
the examination report fails to show that they were of the 
degree of severity as suggested by the veteran at the time of 
the August 1999 rating examination.  More importantly, the 
examiner did not indicate that the veteran had any facial 
scarring due to trauma at that time.  

The Board observes here that the veteran did not report 
having experienced any facial scarring due to barbed wire 
lacerations in service until February 1992 when seeking VA 
treatment for his scars, some 16 years following his 
separation from service.  The only clinical evidence 
suggesting that the veteran's facial scars were incurred in 
service is contained in the February 1992 treatment note 
which indicates that the veteran reported that he had 
incurred his scars in an accident in service involving barbed 
wire.  The Board acknowledges further, that although the VA 
medical examiner in August 1999 concluded that the veteran's 
facial scarring was the result of an in-service injury, it 
appears to have been based solely upon the veteran's self-
reported history as objective evidence dated in service and 
in close proximity thereto are silent regarding such an 
injury or its residuals.  No rationale was provided and no 
explanation was offered to explain the conclusion given the 
paucity of contemporaneous records in this regard.  

The only medical evidence that could possibly be construed as 
tending to show a nexus or link between the veteran's active 
service or injury caused by barbed wire and the veteran's 
currently diagnosed facial scars consists of the February 
1992 treatment note and the opinion offered by the VA 
examiner in August 1999.  To the extent that medical 
conclusions are offered with respect to those documents, such 
conclusions appear to have been based solely on the veteran's 
self-reported history and not clinical evidence.  As the 
Court has held, without clinical findings to support such a 
diagnosis, this constitutes nothing more than a bare 
transcription of history related by an unqualified layperson.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, 
it is insufficient to establish the necessary nexus between 
the veteran's military service and the disability claimed.  

In addition, the Board notes that the veteran was informed of 
the evidence necessary to support his allegations that he 
incurred facial scarring in service as a result of 
lacerations from barbed wire.  As discussed above, by letters 
of November 2000 and March 2001, the veteran was requested to 
provide evidence such as "before and after" photographs of 
his face in order to show that he incurred facial scarring in 
service, or letters written in service regarding his facial 
injury, or other lay evidence to substantiate his claim.  
However, the veteran did not respond to those requests.  
There is no indication here that the veteran's available 
service medical records have not been obtained, or that there 
exists any additional post-service clinical treatment records 
which have not been identified and obtained.  The Board finds 
that, based on the foregoing, the lack of subjective and/or 
objective evidence in service medical records, in the 
veteran's initial claim in 1976, in the March 1977 
examination report, and in the clinical treatment records 
prior to 1992 is to be accorded greater weight in determining 
whether or not the veteran's current facial scars were 
incurred in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's facial scars were incurred in service.  The appeal 
is therefore denied.  



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
surgical scar of the right hip, secondary to lipoma excision 
with residual lipoma and corresponding numbness due to that 
procedure, is denied.  

Service connection for facial scarring is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

